Citation Nr: 1616015	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-13 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chronic lumbar strain.
 
2. Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 2003 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Board remanded this case in April 2012 and then again in May 2014 for further development, specifically another VA medical examination assessing the Veteran's service-connected chronic lumbar strain's current severity. A review of the claims folder reflects that May 2014 remand instructions have be achieved.


FINDINGS OF FACT

1. For the entire disability rating period under appeal, the Veteran's chronic lumbar strain, was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; a combined limitation of motion of the thoracolumbar spine limited to 120 degrees or less; muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or symptomatology resulting in incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a 12 month period.

2. The competent evidence of record is against a finding that the Veteran's service-connected disabilities preclude her from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for chronic lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243.

2. The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2014 and April 2012. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. The Board notes that VA attempted to obtain medical records from the Social Security Administration (SSA). The claims folder reflects that no medical records for the Veteran exist with the SSA. (See September 2014 SSANRC-10).

In regard to the issues on appeal, the Veteran was afforded two VA examinations. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

The Veteran's service-connected chronic lumbar strain has been rated under Diagnostic Code 5237. 38 C.F.R. § 4.130 (2015).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

As explained above, in April 2012 the Board remanded the issues on appeal for further development, to include a VA medical examination.

A VA medical examination was obtained in May 2012. The VA examination report noted the Veteran's thoracolumbar spine with forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees or greater, lateral flexion on left and right at 30 degrees or greater, lateral rotation on left and right at 30 degrees or greater, and lateral rotation on left and right at 30 degrees or greater with no objective evidence of painful motion on any range of motion. The examination reflects no additional limitation of range of motion or painful motion on repetition. Additionally, the examiner noted the Veteran's thoracolumbar spine had no localized tenderness or pain to palpation, no guarding or muscle spasms, and no radiculopathy. The examiner further noted the Veteran with normal strength, normal reflex and sensory results, no muscle atrophy, and no incapacitating episodes in connection with intervertebral disc syndrome.

In May 2014, the Board again remanded the issue of entitlement to a rating in excess of 10 percent for chronic lumbar strain based on the Veteran's assertion that her chronic lumbar strain had worsened in severity. Thus, VA provided the Veteran with another medical examination in September 2014.

The September 2014 VA examination reflects the Veteran's thoracolumbar spine had a forward flexion from 0 to 80 degrees with objective evidence of painful motion beginning at 80 degrees, extension from 0 to 30 degrees or greater with no objective evidence of painful motion, lateral flexion on left and right at 30 degrees or greater with no objective evidence of painful motion, lateral rotation on left and right at 30 degrees with no objective evidence of painful motion, and lateral rotation on left and right at 30 degrees or greater with no objective evidence of painful motion. The examination reflects no additional limitation of range of motion or painful motion on repetition. Additionally, the examination reflects the Veteran's thoracolumbar spine had mild localized tenderness of the thoracolumbar spine, no guarding or muscle spasms, and no radiculopathy. The examiner noted the Veteran with normal strength, normal reflex and sensory results, and no muscle atrophy. While the Veteran was found to have intervertebral disc syndrome, she was not found to have had any incapacitating episodes in the past 12 months due to it.

For the entire disability rating period under appeal, the Veteran's chronic lumbar strain, was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; a combined limitation of motion of the thoracolumbar spine limited to 120 degrees or less; muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Additionally, a higher rating exceeding 10 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. A higher rating is not warranted under Diagnostic Code 5237.  

Furthermore, the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015). In this case, the claims folder does not reflect that the Veteran has been prescribed bed rest from a physician.  The Veteran has also not demonstrated radiculopathy or other objective neurological findings to support separate evaluations.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.  The claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Further considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's chronic lumbar strain disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's chronic lumbar strain symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations. See 38 C.F.R. § 3.321(b); Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014). That said, there is no suggestion in the record, and the Veteran does not assert that the combined effects of her service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his or her age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

During the pendency of this appeal the Veteran has not met the schedular criteria for a TDIU. The veteran has been service connected for chronic lumbar strain, evaluated as 10 percent disabling; recurrent lateral left epicondylitis, evaluated as 10 percent disabling, and seasonal allergic rhinitis, evaluated as noncompensable; for a combined rating of 20 percent disabling. 

A May 2012 VA medical examination reflects the Veteran's civilian occupation as a detention officer at the Department of Juvenile Justice, as well as a cook in the US Army reserves from June 1995 until the time of the examination. Further, in a September 2014 examination, the Veteran was noted as having current full-time employment as a transition coordinator for a private juvenile program. The examination report further noted the Veteran currently serving as a cook for the US Army National Guard. The September 2014 examining physician opined that the Veteran's service-connected disabilities do not impact her ability to work.

While the Veteran contends that she is unable to obtain substantial employment, the objective evidence does not support her contention. Rather, the record reflects that not only is she capable of obtaining employment, she reported full-time employment during her most recent VA examination. Further, the Veteran has and continues to serve in the Army National Guard. Additionally, while employed, the claims folder does not reflect that any concessions were, or are, made to the Veteran due to her service connected disabilities. As the evidence does not reflect that the Veteran's service-connected disabilities impairs, or have impaired, her ability to obtain or maintain substantial gainful employment, the Board finds that TDIU is not warranted.

The preponderance of the evidence is against the contention that the Veteran's service-connected disabilities is of such severity, as to preclude her participation in substantially gainful employment. The TDIU claim must accordingly be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.



ORDER

Entitlement to a rating in excess of 10 percent for chronic lumbar strain is denied.

Entitlement to TDIU is denied



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


